DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application submitted by the applicant on January 31, 2020. 
Claims 1-20 are pending and have been examined. 
This action is made Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 31, 2020 and March 20, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8, 10, 12 and 15-20  are rejected under 35 U.S.C. 102(b) as being anticipated by Akin (US 10,518,674 B1).

	Regarding claims 1, 17 and 19:
Akin teaches:

A controller, comprising one or more processors configured to: determine when a predicted event occurs, at which a velocity of a vehicle is changed, and,; “a motion control device operable to control motion of the seat relative to the seat support structure, a sensor that provides an output signal, and a controller. The output signal is 
provide an instruction for a reorientation of one or more seats of the vehicle based on when the predicted event occurs; “The controller causes the motion control device to move the seat relative to the seat support structure in response to the output signal”, page 8, column 1 and line 52-54.

Regarding claim 2, 18 and 20:

Akin further teaches:

the reorientation is further based on a parameter representing an efficiency of an occupant-restraint system of the vehicle;” The following disclosure relates to a passive safety system that can be used to reduce force imparted by an airbag to an occupant during a collision by better controlling an occupant's deceleration. This can be accomplished by using motion control devices to control the rate of deceleration of an occupant within a vehicle seat both before and during a collision, giving the airbag more time to deploy at an optimum occupant position”, page 8, column 2 and line 30-37.

Regarding claim 3:
Akin further teaches:
the parameter representing the efficiency of the occupant-restraint system is a function of a location of where the predicted event occurs and/or of a physical distribution of the occupant-restraint system; “the sliding carriage 220 includes means allowing rotation of the seat 218 prior to a collision, for example, when the sensors 228 detect that the collision will occur at a corner of the 218 can be accomplished using the motion control devices 224 once the release mechanism 226 is controlled to release the sliding carriage 220 from its locked position.” page 10, column 1 and line 40-46.

Regarding claim 4:
Akin further teaches:
the reorientation is further based on where of the predicted event occurs; “the seat 218 may be rotated in a direction that aligns the seat 218 with a direction in which external forces are expected to be applied to the vehicle during a collision based on information received from the sensors 228”, page 10, column 1 and line 55-58. 

Regarding claim 5:
Akin further teaches:
the reorientation is further based on a parameter representing an execution speed of the reorientation; “The force or acceleration applied to the sliding carriage 220 in response to the motion control command can also be based on collision parameters such as the type or severity of the collision and the size and speed of the vehicles or objects subject to the collision”, page 11, column 2 and line 5-9.

Regarding claim 6:
Akin further teaches:
the reorientation is further based on an actual orientation of the one or more seats; “an autonomous vehicle can be configured to determine the current location of each seat and each occupant and rotate and/or move each seat to an optimized position 

Regarding claim 7:
Akin further teaches:
the reorientation comprises a change of position of the one or more seats relative to a base of the vehicle;” adjust the position of an occupant with respect to a vehicle structure, such as a steering wheel or dashboard, prior to a collision in order to better control the occupant's rate of deceleration and thus the force exerted by safety restraints and airbags during the collision”, page 8, column 2 and line 46-50.

Regarding claim 8:
Akin further teaches:
the one or more processors further configured to: provide an instruction for an actuation of one or more components of an occupant-restraint system of the vehicle based on the instructed reorientation; “The motion control devices 224 can in some embodiments generate force on the sliding carriage 220 as a function of vehicle velocity or vehicle acceleration, which can in some cases have the effect of changing the motion (e.g., velocity, acceleration or deceleration) of the sliding carriage 220 and seat 218 mounted thereon. This force can be generated using hydraulic fluid, springs, dampers, shock absorbers, or any other means of exerting force against the sliding carriage 220”, page 9, column 2 and line 33-41.

Regarding claim 10:
Akin further teaches:
the occupancy status represents one of the following: whether a seat is occupied by a child or not; whether an object occupying the seat is secured to the seat or unsecured therefrom; and whether a seat is occupied by a living object or a non-living object; “force or acceleration applied to the sliding carriage 220 in response to the motion control command can also be tailored to the physical characteristics of the occupant within the seat 218. Physical characteristics or occupant parameters that control the damping coefficient can include occupant height, weight, and age (e.g., senior citizen, adult, or child)”, page 11, column 2 and line 18-24. 

Regarding claim 12:
Akin further teaches:
the predicted event comprises a predicted collision of the vehicle or a predicted collision with the vehicle; “it uses the motion of a seat 218 to provide deceleration of an occupant both before and during a vehicle collision.” page 9, column 1 and line 65-67.

Regarding claim 15:
Akin further teaches:
the reorientation is multidimensional; (“the passive safety systems 216, 416 show lateral and longitudinal motion capability using motion control devices 224, 424 fixed within perpendicular seat rails 222, 422, other motion control device and seat support structure configurations are possible”, page 10, column 2 and line 30-35)


Akin further teaches:
instructing the reorientation indicates one or more actuators configured to drive the reorientation; (“Attached to the sliding carriage 220 and anchored within the seat rails 222 is a pair of motion control devices 224, which in this example are dampers. The motion control devices 224 may be rigidly or non-rigidly connected to the seat rails 222 and in engagement with or connected to the sliding carriage 220 in a manner that allows the motion control devices 224 to dampen, control, effect, or induce motion of the sliding carriage 220 with respect to the seat rails 222”, page 9, column 2 and line 13-21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akin in view of Kanegae (US20190241139A1).

Regarding claim 9:
Akin’s passenger safety system for occupant deceleration fails to teach “the reorientation is further based on an occupancy status of the one 	or more seats”, but Kanegae’s passenger protection apparatus for vehicle teaches: the reorientation is further based on an occupancy status of the one or more seats; (“The inside detector 22 detects environmental conditions inside the own vehicle, to be more specific, the presence or absence of a passenger on each of the seats in a passenger compartment”, [0014])
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the passenger safety system as taught by Akin with occupants’ detector taught by Kanegae in order for a seat reorientation controller to respond to a predicted event more efficiently. 

Regarding claim 14:
Akin’s passenger safety system for occupant deceleration fails to teach “the predicted event is determined based on a trajectory of one or more vehicles in a vicinity of the vehicle”, but Kanegae’s passenger protection apparatus for vehicle teaches: the predicted event is determined based on a trajectory of one or more vehicles in a vicinity of the vehicle; (“ the presence or absence of another vehicle and an obstacle (hereinafter referred to as “object”) around the own vehicle, the size of the object, the moving direction of the object, the absolute velocity of the object, and the relative velocity of the object to the own vehicle”, [0014])
 It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the passenger safety system as taught by Akin with a vehicle or an object detector around the own vehicle taught by Kanegae in order for a seat reorientation controller to respond to a predicted event that may be caused by a vehicle or an object near the vehicle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akin and Akaba (US20180281625A1).

Regarding claim 11:
Akin’s passenger safety system for occupant deceleration fails to teach “the reorientation is further based on a determined obstruction of the reorientation”, but Akaba’s vehicle seat control device teaches; (“As the sitting surface 11a is raised by the sitting surface rising section 11b, interference of the occupant D's leg section with an object on a rotation trajectory while the vehicle seat 100 is rotated is prevented” [0079]).
Akin with seat control device taught by Akaba in order for a seat reorientation controller to respond to a predicted event more efficiently when there is an obstacle that prohibits an efficient seat reorientation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akin and Takeuchi (US9975458B2).

Regarding claim 13:
Akin’s passenger safety system for occupant deceleration fails to teach ” the predicted event comprises the vehicle entering a curved section of a trajectory of the vehicle” but Takeuchi’s vehicle sear apparatus teaches; (“a vehicle seat apparatus capable of easily maintaining the posture of an occupant during a turn, and then returning the posture of the occupant to the original state after the turn is finished”, page 30, column 2 and line 26-29).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the passenger safety system as taught by Akin with vehicle seat apparatus taught by Takeuchi in order for a seat reorientation controller to respond to a predicted event more efficiently when a predicted event occurs on a curve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin You whose telephone number is (571)272-6255. The examiner can normally be reached Mon-Fri: 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Y. 
Examiner
Art Unit 3666



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666